
	
		II
		110th CONGRESS
		1st Session
		S. 10
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Reid (for himself,
			 Mr. Conrad, Mr.
			 Feingold, Mr. Schumer,
			 Mr. Salazar, Ms. Cantwell, Mr.
			 Leahy, Ms. Stabenow,
			 Mr. Menendez, Mr. Kerry, Mr.
			 Harkin, Ms. Landrieu,
			 Mr. Durbin, Mr.
			 Obama, and Mrs. Boxer)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To reinstate the pay-as-you-go requirement and reduce
		  budget deficits by strengthening budget enforcement and fiscal
		  responsibility.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Fiscal Discipline Act of
			 2007.
		2.Pay-as-you-go point of
			 order in the Senate
			(a)Pay-as-you-go
			 point of order in the senate
				(1)In
			 generalFor purposes of Senate enforcement, it shall not be in
			 order in the Senate to consider any direct spending or revenue legislation that
			 would increase the on-budget deficit or cause an on-budget deficit for any one
			 of the 4 applicable time periods as measured in paragraphs (5) and (6).
				(2)Applicable time
			 periodsFor purposes of this subsection, the term
			 applicable time periods means any 1 of the 4 following
			 periods:
					(A)The current
			 year.
					(B)The budget
			 year.
					(C)The period of the
			 5 fiscal years following the current year.
					(D)The period of the
			 5 fiscal years following the 5 fiscal years referred to in subparagraph
			 (C).
					(3)Direct-spending
			 legislationFor purposes of this subsection and except as
			 provided in paragraph (4), the term direct-spending legislation
			 means any bill, joint resolution, amendment, motion, or conference report that
			 affects direct spending as that term is defined by, and interpreted for
			 purposes of, the Balanced Budget and Emergency Deficit Control Act of
			 1985.
				(4)ExclusionFor
			 purposes of this subsection, the terms direct-spending legislation
			 and revenue legislation do not include—
					(A)any concurrent
			 resolution on the budget; or
					(B)any provision of
			 legislation that affects the full funding of, and continuation of, the deposit
			 insurance guarantee commitment in effect on the date of enactment of the Budget
			 Enforcement Act of 1990.
					(5)BaselineEstimates
			 prepared pursuant to this section shall—
					(A)use the baseline
			 surplus or deficit used for the most recently adopted concurrent resolution on
			 the budget; and
					(B)be calculated
			 under the requirements of subsections (b) through (d) of section 257 of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 for fiscal years
			 beyond those covered by that concurrent resolution on the budget.
					(6)Prior
			 surplusIf direct spending or revenue legislation increases the
			 on-budget deficit or causes an on-budget deficit when taken individually, it
			 must also increase the on-budget deficit or cause an on-budget deficit when
			 taken together with all direct spending and revenue legislation enacted since
			 the beginning of the calendar year not accounted for in the baseline under
			 paragraph (5)(A), except that direct spending or revenue effects resulting in
			 net deficit reduction enacted pursuant to reconciliation instructions since the
			 beginning of that same calendar year shall not be available.
				(b)WaiverThis
			 section may be waived or suspended in the Senate only by the affirmative vote
			 of three-fifths of the Members, duly chosen and sworn.
			(c)AppealsAppeals
			 in the Senate from the decisions of the Chair relating to any provision of this
			 section shall be limited to 1 hour, to be equally divided between, and
			 controlled by, the appellant and the manager of the bill or joint resolution,
			 as the case may be. An affirmative vote of three-fifths of the Members of the
			 Senate, duly chosen and sworn, shall be required to sustain an appeal of the
			 ruling of the Chair on a point of order raised under this section.
			(d)Determination
			 of budget levelsFor purposes of this section, the levels of new
			 budget authority, outlays, and revenues for a fiscal year shall be determined
			 on the basis of estimates made by the Committee on the Budget of the
			 Senate.
			(e)SunsetThis
			 section shall expire on September 30, 2012.
			3.Reconciliation
			 for deficit reduction or increasing the surplus in the Senate
			(a)In
			 generalIt shall not be in order in the Senate to consider under
			 the expedited procedures applicable to reconciliation in sections 305 and 310
			 of the Congressional Budget Act of 1974 any bill, resolution, amendment,
			 amendment between Houses, motion, or conference report that increases the
			 deficit or reduces the surplus in the first fiscal year covered by the most
			 recently adopted concurrent resolution on the budget, the period of the first 5
			 fiscal years covered by the most recently adopted concurrent resolution on the
			 budget, or the period of the 5 fiscal years following the first 5 fiscal years
			 covered by the most recently adopted concurrent resolution on the
			 budget.
			(b)Budget
			 resolutionIt shall not be in order in the Senate to consider
			 pursuant to sections 301, 305, or 310 of the Congressional Budget Act of 1974
			 pertaining to concurrent resolutions on the budget any resolution, concurrent
			 resolution, amendment, amendment between the Houses, motion, or conference
			 report that contains any reconciliation directive that would increase the
			 deficit or reduce the surplus in the first fiscal year covered by the most
			 recently adopted concurrent resolution on the budget, the period of the first 5
			 fiscal years covered by the most recently adopted concurrent resolution on the
			 budget, or the period of the 5 fiscal years following the first 5 fiscal years
			 covered by the most recently adopted concurrent resolution on the
			 budget.
			(c)Supermajority
			 waiver and appealThis section may be waived or suspended in the
			 Senate only by an affirmative vote of 3/5 of the Members,
			 duly chosen and sworn. An affirmative vote of 3/5 of the
			 Members of the Senate, duly chosen and sworn, shall be required in the Senate
			 to sustain an appeal of the ruling of the Chair on a point of order raised
			 under this section.
			
